Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 1 of 27 PageID 985




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   EDWING DANIEL,
   WILLIAM COTTRILL,                                  CASE NO. 8:17-cv-02503-SCB-JSS
   BROOKE PADGETT,
   ELAINE LAREINA,

         Plaintiffs,

   v.

   NAVIENT SOLUTIONS, LLC,

         Defendant.
   __________________________________/


                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                        AND SUPPORTING MEMORANDUM




   Gus M. Centrone                                  Katherine Earle Yanes
    Florida Bar No. 57251                            Florida Bar No. 0159727
   Brian L. Shrader                                 Brandon K. Breslow
    Florida Bar No. 30151                            Florida Bar No. 0123755)
   CENTRONE & SHRADER, PLLC                         KYNES, MARKMAN & FELMAN, P.A.
   612 W. Bay Street                                Post Office Box 3396
   Tampa, FL 33606                                  Tampa, Florida 33601-3396
   Telephone:     (813) 360-1529                    Telephone:     (813) 229-1118
   Facsimile:     (813) 336-0832                    Facsimile:     (813) 221-6750
   gcentrone@centroneshrader.com                    kyanes@kmf-law.com
   bshrader@centroneshrader.com                     bbreslow@kmf-law.com


                                   Co-Counsel for Plaintiffs
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 2 of 27 PageID 986




   I.      Introduction

           Plaintiffs move pursuant to FRCP 23(b)(3) to certify the proposed class and subclasses

   against Defendant Navient Solutions, LCC, appoint Plaintiffs as Class Representatives, and

   appoint Plaintiffs’ Counsel as Class Counsel. This class action seeks redress for affirmative

   misrepresentations Navient made to numerous borrowers that their student loans qualified for the

   Public Service Loan Forgiveness (PSLF) program when in fact the loans did not qualify because

   they were not the right loan type and/or the borrower was not on a qualifying repayment plan. It

   is estimated Navient made such misrepresentations to at least tens of thousands of borrowers.

           The proposed class and subclass meet all of the requirements for class certification set

   forth in Rule 23 subsections (a) and (b)(3). The prerequisites of subsection (a) – numerosity, the

   presence of common questions of law or fact, the typicality of the representative Plaintiffs’ claims,

   and their adequacy to represent the class – are all satisfied. The further requirements of subsection

   (b)(3), that common questions predominate over individual questions and that a class action is the

   superior method of adjudicating those common questions, are also met. Navient’s conduct toward

   the Plaintiffs resulted from systemic issues that affected numerous borrowers in a uniform fashion,

   and this case involves overarching questions common to the members of the proposed class, the

   resolution of which are necessary to a finding of liability against Navient. Additionally, it would

   be inefficient for each class member to sue Navient for the individual damages at stake here.

   II.     Factual Background and Summary of Common Classwide Evidence

           While discovery is ongoing, the evidence developed to date establishes that class-wide

   issues will predominate over individual questions and that class certification is appropriate.

           A.      The Public Service Loan Forgiveness Program

           The PSLF program was created in 2007. College Cost Reduction and Access Act of 2007



                                                    1
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 3 of 27 PageID 987




   (CCRAA), Pub. L. No. 110–84 § 401 (2007). It allows certain student loan borrowers to have their

   student loans forgiven. To qualify for loan forgiveness, borrowers must:

   x     not be in default on the loan for which forgiveness is sought;
   x     make 120 on-time payments after October 1, 2007;
   x     on an eligible1 Federal Direct Loan;
   x     on a qualifying repayment plan; and
   x     be employed in public service2 at the time of the loan forgiveness and have been employed in
         public service during the period in which the 120 payments were made.

   28 U.S.C. § 1087e(m)(1); 34 C.F.R. § 685.219.

            B.        Common evidence regarding Navient’s affirmative misrepresentations to
                      borrowers regarding their PSLF program status.

            The experiences of the named Plaintiffs and other borrowers demonstrate a common

   pattern of Navient customer service representatives making affirmative misrepresentations to

   borrowers regarding their eligibility for the PSLF program.

                      1.        Named Plaintiffs3

            Plaintiff Edwing Daniel works full-time as the Assistant Dean of medical school

   admissions at the USF College of Medicine, Ex. 2 at 29-30. He has worked in public service since

   2002. Id. at 29-30, 32-33, 35-36. Dr. Daniel has had numerous telephone conversations over at



   1An  “eligible Federal Direct Loan” is a Direct Stafford Loan, Direct PLUS Loan, Direct Unsubsidized Stafford Loan,
   or Direct Consolidation Loan, § 1087e(m)(3)(A), all of which are loans on which the federal government is the lender.
   Borrowers with other types of federal student loans, such as Federal Family Education Loan Program (FFELP) or
   Perkins Loans are not eligible for PSLF. Student loan borrowers who have ineligible federal student loans may
   consolidate their loans into a Direct Consolidation Loan and become eligible for PSLF, but any payments they made
   prior to consolidation do not count toward the 120 payments required for the program. Repayment plans that are
   eligible for PSLF include income-based or income-contingent repayment plans. § 1087e(m)(1)(A)(i), (iv). Payments
   made on a standard 10-year payment period, or on a plan with at least the payment amount as a 10-year standard
   repayment plan, are also eligible for PSLF. § 1087e(m)(1)(A)(ii), (iii). However, borrowers on standard repayment
   plans will fully pay off their loans in 10 years and have no loans to be forgiven.
   2Public service jobs include jobs in emergency management, government, the military, public safety, law enforcement,

   public health, public education, social work in a public child or family service agency, public interest law, early
   childhood education, public service for individuals with disabilities or the elderly, public library sciences, school-based
   library sciences and other school-based services, or at a 501(c)(3) non-profit organization. § 685.219(b).
   3The deposition of Plaintiff Lareina took place on December 13, 2018, and the transcript of her deposition is not yet

   available. Plaintiffs will seek leave to supplement this motion upon receipt of that deposition transcript.
                                                               2
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 4 of 27 PageID 988




   least the past seven years with Navient.4 Ex. 1 at Ex. 2. Sometime after 2010, Dr. Daniel contacted

   Navient because he had heard about the PSLF program. Ex. 2 at 57-59, 66. Navient provided him

   with information about the program, including that he was required to be a government employee

   and make at least 120 on-time payments. Id. at 58, 78. Navient told Dr. Daniel that as long as he

   fulfilled those parameters, he would be able to have his student loans forgiven. Id. at 68, 85, 100-

   01. This was false. Dr. Daniel’s loans were not Direct Loans and were therefore ineligible for the

   PSLF program. Id. at 106, 113 & Ex. 6.

            Plaintiff William Cottrill has worked full-time as a meteorologist with the National

   Weather Service since 2007. Ex. 3 at 22-24. He learned of the PSLF program in around 2010. Id.

   at 30. Shortly after, Mr. Cottrill called Navient to ask about PSLF and what he needed to do to

   qualify for it.5 Id. at 32. He told the customer service representative that he wanted to be sure he

   was doing the right things to qualify for PSLF. Id. He was told he had the right loans and all he

   needed to do was apply for forgiveness upon his 10-year work anniversary in public service. Id.

   Navient told Mr. Cottrill three times that he was “set to go” and did not need to do anything other

   than make timely monthly payments for 10 years and apply for loan forgiveness after ten years of

   working in public service. Id. at 33-34; see also id. at 40. In fact, Mr. Cottrill was never eligible for

   PSLF loan forgiveness because his student loans were not Direct Loans and none of the payments

   he has made counted for the PSLF program. Id. at 29, 38, 59.

            Plaintiff Brooke Padgett has worked full-time as a state prosecutor in Florida since 2010.

   Ex. 4 at 20. Ms. Padgett had two student loans, both serviced by Navient. Id. at 17. She was under



   4Although   Navient’s records reflect numerous calls between Dr. Daniel and Navient, Ex. 1 at Ex. 2, and Navient has
   represented that it records all calls and keeps them in perpetuity, Ex. 1 at 50-51, Navient has not produced all of Dr.
   Daniel’s calls as requested, including the call on which his eligibility for the PSLF program was discussed.
   5Navient’s records reflect several calls from Mr. Cottrill in 2010; Ex. 1 at Ex. 5; Navient has not produced any of

   those call recordings, including the recording of the call on which his eligibility for the PSLF program was discussed.
                                                             3
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 5 of 27 PageID 989




   the impression one of the loans qualified for PSLF and the other loan didn’t. Id. at 34. Consistent

   with this understanding, Navient’s customer service representatives distinguished between what

   they described as Ms. Padgett’s “Sallie Mae” or “federal and private” loans and her “Department

   of Education” loans. Id. at Ex. 3, Ex. 9. In 2010 or 2011, Ms. Padgett called Navient because the

   income-driven payment on her Department of Education loan was $0 and she wanted to make

   sure those payments would count for PSLF purposes.6 Id. at 31-32. The Navient customer service

   representative reassured Ms. Padgett that her $0 payments counted for PSLF purposes. Id. at 32-

   33. In February 2013, Ms. Padgett had a conversation with a Navient customer service

   representative in which she asked whether a payment would be reflected as on time, stating she

   was concerned about this because she worked for the State and if she made on-time payments for

   10 years, her loans would be forgiven. Id. at Ex. 3. The Navient customer service representative

   asked her whether she was referring to PSLF, and told her that she would need to consolidate her

   loans “to have all Direct Loans to make certain that all of [her] loans would qualify” for PSLF. Id.

   The Navient customer service representative stated that Ms. Padgett’s “older FFELP loans, which

   is what [her] federal and private loans [were], would not qualify” for PSLF. Id. The customer

   service representative encouraged her to consolidate her loans “and everything then would

   qualify” for PSLF. Id. Ms. Padgett understood that statement to corroborate her prior

   understanding – that her older student loans did not qualify for PSLF and would not qualify unless

   they were consolidated into Direct Loans7, while her more recent student loans qualified. Id. at 41-

   44, 56-57, 72. On a call in November 2016, Ms. Padgett informed a Navient customer service




   6Navient’s  records reflect several calls from Ms. Padgett. Ex. 1 at Ex. 9; Navient has not produced all of those
   recordings, including the recording of the initial call on which her eligibility for the PSLF program was discussed.
   7Ms. Padgett was rightly concerned that consolidating her loans would restart the count on qualifying PSLF payments.

   Ex. 4 at 44, 47.
                                                            4
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 6 of 27 PageID 990




   representative she was shooting for the “ten-year loan forgiveness plan,” and asked whether the

   forbearance she was requesting would affect that. Ex. 9. Navient reassured Ms. Padgett that

   forbearance would not remove her from the loan forgiveness program and that once she restarted

   the payments on her income-driven plan, the repayment counter for the 120 payments needed for

   loan forgiveness would resume. Id. at Ex. 9. In June 2017, on a call with Navient, Navient told her

   none of her loans qualified for PSLF. Id. at 39. Ms. Padgett had never previously been told that

   none of her loans qualified for PSLF. Id. at 73.

            Although Navient has a form letter with information regarding PSLF, Ex. 1 at 96 & Ex.

   31, it does not appear Navient sent that letter to any of the Plaintiffs. Had such a letter been sent,

   it would have been reflected in the borrower’s correspondence history, Ex. 24; no such entries

   appear in Navient’s correspondence history for any of the Plaintiffs. Ex. 1 at Ex. 2-5, 7, 9.

                     3.       Other Borrowers

            Following the filing of this lawsuit, many borrowers who had experienced issues similar to

   the issues the named Plaintiffs had contacted Plaintiffs’ counsel. Some of those borrowers have

   furnished declarations attesting to their experiences, which are attached to this motion as

   composite Exhibit 10. Each of these borrowers has attested that they: (1) work full-time for a

   qualifying organization; (2) have student loans serviced by Navient; (3) were told by Navient that

   their loans qualified for PSLF; and (4) have since learned that their loans are not eligible for PSLF

   because they are the wrong loan type or not on an eligible repayment program. Id.

            Additionally, Navient has produced in discovery a database of over 1,100 complaints

   Navient has received related to the PSLF program.8 Ex. 1 at 141-42; Ex. 26. Navient’s corporate


   8Navient’s  refusal to provide the complaints themselves even though it has been ordered to do so, Doc. 65, and has
   the ability to produce them, Ex. 1 at 149-51, is the subject of a motion for sanctions, Doc. 94, and supplemental
   motion for sanctions, Doc. 104. Plaintiffs anticipate that additional detail regarding these complaints would
                                                           5
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 7 of 27 PageID 991




   representative acknowledged at her deposition that at least 50 borrowers have complained that

   Navient misinformed them that their loans were eligible for the PSLF program when they were in

   fact not eligible. Ex. 1 at 175-203.

            C.       Common evidence regarding Navient and its obligations to borrowers,
                     training, and policies

            Navient, previously known as Sallie Mae,9 services the student loans of approximately 12

   million borrowers.10 Of those, 6 million borrowers’ loans are serviced through contracts with the

   United States Department of Education (DOE).11 Navient is also the largest private sector holder

   of FFEL loans, with over $74.3 billion in FFEL loans in its portfolio.12

            As a federal student loan servicer, Navient is contractually obligated to answer borrower’s

   questions about their student loans, including questions about the PSLF program. Ex. 1 at 204.

   Navient also holds itself out to borrowers as a resource they should consult for advice regarding

   their student loans, telling borrowers, for example, “We’re here to help you successfully navigate

   your student loans.”13 Likewise, the DOE specifically encourages borrowers to consult their

   servicers with questions about their student loans and help in determining their best repayment

   option. For example, the DOE website advises borrowers, “Why pay for help with your federal

   student loans when your loan servicer will help you for FREE? Contact your servicer to apply for



   demonstrate that many more complaining borrowers are within the class. If additional relevant information is
   provided regarding the complaints, Plaintiffs will seek leave to supplement this motion with such information.
   9Navient acknowledges that it is the same organization as the entity once known as Sallie Mae, Inc. Ex. 1 at 16.
   10 Navient Corp., Form 10-Q, at 47, available at

   https://www.sec.gov/Archives/edgar/data/1593538/000156459018026503/navi-10q_20180930.htm. Defendant is
   the wholly-owned subsidiary of Navient Corp. responsible for student loan servicing.
   11Id.
   12Id. at 47-48.
   13https://www.navient.com/;       see   also     https://navient.com/Images/5-Habits-of-Successful-Student-Loan-
   Borrowers_tcm5-1870.pdf (“As your loan servicer, our goal is to help you stay on the path to successfully paying your
   student loans …,” “Student borrowers who reach out to their servicer when they have questions tend to be more
   successful in repayment. Navient is here to help.”); https://navient.com/new-to-navient (““We’re here to answer
   your questions, provide you with solutions, and process your payments.”)
                                                            6
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 8 of 27 PageID 992




   income-driven repayment plans, student loan forgiveness, and more.”14

            As discussed above, numerous borrowers have complained Navient made affirmative

   misrepresentations to them that they were on track to obtain PSLF loan forgiveness. This

   widespread problem appears to result from systemic issues within Navient. While Navient

   provides its customer service representatives with information regarding PSLF in an online

   system, it does not provide its customer service representatives with any scripts related to PSLF.

   Ex. 1 at 22, 40, 90, 104 & Ex. 22, 40. Customer service representatives are thus left to themselves

   to determine whether a borrower’s loan qualify for PSLF.

            Plaintiffs have not yet had an opportunity to explore with Navient’s customer service

   representatives the specific reasons that would explain why there has been a repeated pattern of

   borrowers being misled regarding the eligibility of their loans for PSLF.15 Nonetheless, systemic

   issues have repeatedly been observed at Navient that have resulted in similar errors.16

            Moreover, Navient’s compensation policies for customer service representatives

   incentivize Navient customer service representatives to keep average call times short and satisfy

   callers on their first call so they do not call back. 17 Ex. 20. Because of the number and complexity


   14https://studentaid.ed.gov/sa/repay-loans/understand/plans/income-driven;          See also
   https://studentaid.ed.gov/sa/repay-loans/understand/servicers (telling borrowers their “loan servicer will work
   with you on repayment plans and loan consolidation and will assist you with other tasks related to your federal
   student loan.”)
   15Navient’s refusal to provide contact information for the customer service representatives who interacted with

   Plaintiffs is one of the subjects of Plaintiffs’ first motion for sanctions. Doc. 94. Shortly before the due date for this
   motion – and too late for Plaintiffs to set any of the customer service representatives for deposition prior to filing
   this motion, on December 12, 2018, Navient furnished the requested contact information. Once Plaintiffs have had
   an opportunity to explore with Navient’s customer service representatives the issues that resulted in borrowers being
   misinformed that they were on track to benefit from the PSLF program, Plaintiffs intend to seek leave to supplement
   this motion with that information. Plaintiffs anticipate it will include issues such as those described in Exhibit 16 at
   ¶¶ 19-20, 276-84.
   16For example, a recently released DOE audit reviewed 2,388 borrower calls involving requests for loan forbearance.

   See Ex. 11. The DOE reported that “Navient CSRs have varying degrees of skill when navigating calls,” noting that a
   recently trained agent had done “a good job” in responding to a call, but that “a more seasoned agent” was unable to
   provide the necessary information to assist a disabled borrower seeking to apply for a discharge. Id. at 4.
   17The attorneys general of California, Illinois, Pennsylvania, and Washington have each recently brought lawsuits

   alleging Navient has a pattern of making misrepresentations to borrowers regarding their payment options and
                                                               7
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 9 of 27 PageID 993




   of factors involved in determining whether a borrower satisfied the requirements of the PSLF

   program, researching and determining whether a borrower’s loans qualified for the PSLF program

   may be time-consuming. Reassuring a borrower that he or she was on track for the PSLF program

   is simpler and quicker than addressing whether the borrower’s loans qualified for PSLF and, if

   not, walking them through the steps needed to ensure their loans would qualify.18 For example, a

   Navient document describing the steps to transfer a loan to the PSLF servicer is 22 pages. See Ex.

   22. Additionally, when borrowers consolidate their loans to become eligible for PSLF or submit

   an Employment Certification Form to determine whether their payments are eligible Navient loses

   servicing rights for their loans. See Ex. 23; Ex. 25.


                                                    ARGUMENT

            This Case Should Be Certified as a Class Action Pursuant to Federal Rule
            of Civil Procedure 23.

            Plaintiffs respectfully request that the Court certify this case as a class action, appoint

   Plaintiffs as class representatives, and appoint Plaintiffs’ Counsel as Class Counsel. Plaintiffs seek

   certification of the following Class and Subclasses:

            Class
            All individuals in the United States who: (1) have federal student loans that are or
            were serviced by Navient Solutions LLC; (2) are, or after October 1, 2007, were,
            employed full-time in public service by a qualifying organization for purposes of
            the PSLF program; and (3) were told by Navient their loans were eligible for the
            PSLF program; and (4) on or after October 25, 2013, learned they were ineligible
            for the PSLF program because their federal student loans are not Direct Loans
            and/or they were not on a payment plan that is eligible for the PSLF program.




   steering them into forbearances; these practices are explicitly linked to Navient’s incentive compensation plans. Ex.
   12 ¶¶ 31-58; Ex. 13 ¶¶ 221-298; Ex. 14 ¶¶ 94-130; Ex. 15 ¶¶ 5.130-5.166.
   18See also Ex. 21 (“Across the entire ED Call Center, each 1% increase in FCR results in a reduction in call volume

   sufficient to reduce 4 FTE’s, saving $202,260 in annual costs. Each 1 second of reduced AHT results in a FTE save
   of 1.4 equating to $63,000 in cost savings.”).
                                                            8
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 10 of 27 PageID 994




            Florida Subclass
            All individuals who: (1) are residents of Florida; (2) have federal student loans that
            were serviced by Navient Solutions LLC; (3) are, or after October 1, 2007, were,
            employed full-time in public service by a qualifying organization for purposes of
            the PSLF program; (4) were told by Navient their loans were eligible for the PSLF
            program; and (5) on or after October 25, 2015, learned they were ineligible for the
            PSLF program because their federal student loans are not Direct Loans and/or
            they were not on a payment plan that is eligible for the PSLF program.

            Colorado Subclass
            All individuals who: (1) are residents of Colorado; (2) have federal student loans
            that were serviced by Navient Solutions LLC; (3) are, or after October 1, 2007,
            were, employed full-time in public service by a qualifying organization for
            purposes of the PSLF program; (4) were told by Navient their loans were eligible
            for the PSLF program; and (5) on or after January 30, 2015, learned they were
            ineligible for the PSLF program because their federal student loans are not Direct
            Loans and/or they were not on a payment plan that is eligible for the PSLF
            program.

    The Court is not bound by this definition and has the discretion to modify it as necessary. See In

    re Monumental Life Ins. Co., 365 F.3d 408, 414 (5th Cir. 2004) (“District courts are permitted to limit

    or modify class definitions to provide the necessary precision.”); see also Herman v. Seaworld Parks

    & Entm't, Inc., 320 F.R.D. 271, 285 (M.D. Fla. 2017) (Scriven, J.), appeal dismissed, 2017 WL 5515837

    (11th Cir. Aug. 28, 2017) (“To the extent that the class definitions should be refined to more

    clearly cover the class of individuals affected by [the defendant’s] alleged conduct, the Court has

    discretion to redefine the class to provide the necessary precision”).

            Both the facts at issue in this action and the legal issues they raise are suited for a class

    resolution. “It is well-established that class actions are a particularly appropriate and desirable

    means of redressing common claims for uniform legal violations that affect large numbers of

    persons in the same way.” Brown v. SCI Funeral Services of Florida, Inc., 212 F.R.D. 602, 603 (S.D.

    Fla. 2003). That is precisely the situation here. The proposed class and subclasses consist of

    numerous student loan borrowers who, absent the certification of a class action, are unlikely to

    have the resources to pursue individual actions against Navient. As the United States Supreme
                                                      9
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 11 of 27 PageID 995




    Court has recognized, in such situations reality often dictates that the case proceed as a class action

    or not at all. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 161 (1974).

            The Court may certify a class action if the four prerequisites of Rule 23(a) and the

    requirements of at least one subsection of Rule 23(b) are satisfied. Because Plaintiff satisfies the

    requirements of Rule 23(a) and 23(b)(3), this motion should be granted and the Court should

    certify the proposed Class and Subclasses.

            A.      The proposed class and subclasses satisfy the requirements of Rule 23(a).

            Under Rule 23(a), there are four requirements for class certification: (1) the class is so

    numerous that joinder of all members is impracticable (“numerosity”); (2) there are questions of

    law or fact common to the class (“commonality”); (3) the claims or defenses of the representative

    parties are typical of the claims or defenses of the class (“typicality”); and (4) the representative

    parties will fairly and adequately protect the interests of the class (“adequacy”). These four

    requirements for certification are met here.

                    1. The class is so numerous that joinder of all members is impracticable.

            Rule 23(a)(1)’s numerosity requirement “imposes a ‘generally low hurdle’ and a plaintiff

    need not show the precise number of members of the class.” Herman, 320 F.R.D. at 289. Further,

    numerosity requires only that joinder be “impracticable.” Fed. R. Civ. P. 23(a)(1). The Court may

    “make assumptions when determining numerosity.” Agan v. Katzman & Korr, P.A., 222 F.R.D.

    692, 696 (S.D. Fla. 2004) (citing Evans v. U.S. Pipe & Foundry, 696 F.2d 925, 930 (11th Cir. 1983)).

    Additionally, federal courts routinely use “common sense” in determining whether numerosity has

    been established. Varacallo v. Massachusetts Mut. Life Ins. Co., 226 F.R.D. 207, 229–230 (D.N.J. 2005)

    (“To meet the numerosity requirement, class representatives must demonstrate only that common

    sense suggests that it would be difficult or inconvenient to join all class members.”); In re Resource

                                                       10
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 12 of 27 PageID 996




    America Sec. Litig., 202 F.R.D. 177, 181 (E.D. Pa. 2001) (“In determining whether a proposed class

    meets the numerosity requirement, ‘a court may accept common sense assumptions.’”). “It is not

    necessary that the precise number of class members be known.” Fuller v. Becker & Poliakoff, P.A.,

    197 F.R.D. 697, 699 (M.D. Fla. 2000). Although there is no legally established numerical test,

    generally less than 21 is inadequate and more than 40 is adequate to establish numerosity. Cox v.

    Am Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986).

            Plaintiffs estimate that the Class has at least tens of thousands of members. The federal

    government estimates 1 in 4 workers are employed in public service and more than 32 million

    borrowers are repaying loans potentially eligible for PSLF.19 The Government Accountability

    Office (GAO) recently released a report regarding the PSLF program20 that shows that hundreds

    of thousands of public service employees who believed they had fulfilled the requirements or were

    on track to fulfill the requirements of the PSLF program were mistaken. The GAO reported that

    as of April 2018, over 19,000 borrowers had submitted a loan forgiveness application, but only 55

    borrowers had been approved for loan forgiveness.21 Also as of April 2018, almost 1.2 million

    borrowers had requested to have their employment and loans certified, but over 280,000 had been

    denied; of those, 150,000 were in a non-qualifying loan type.22 An additional 370,000 borrowers

    had their employment and loans certified as qualifying, but had not made any qualifying payments

    because, among other reasons, they were not on a qualifying repayment plan.23

            Moreover, Navient’s conduct relating to the PSLF program is a frequent source of


    19See CFPB, “Staying on Track While Giving Back: The Cost of Student Loan Servicing Breakdowns for People

    Serving Their Communities,” at 1, 20 n.34 (June 2017), (“Staying on Track”) available at
    https://files.consumerfinance.gov/f/documents/201706_cfpb_PSLF-midyear-report.pdf
    20See USGAO, “Public Service Loan Forgiveness: Education Needs to Provide Better Information for the Loan

    Servicers and Borrowers” (Sept. 2018), available at https://www.gao.gov/assets/700/694304.pdf.
    21Id. at 2.
    22Id. at 9, 11.
    23Id. at 12.


                                                         11
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 13 of 27 PageID 997




    complaints by borrowers. A recent report from the Consumer Financial Protection Bureau

    (CFPB) shows that the CFPB receives more complaints about Navient’s servicing of federal

    student loans than the remainder of the top five federal student loan servicers combined.24 Of the

    thousands of complaints about Navient in the one-year period the CFPB reported on, 5% of the

    complaints about Navient related to the PSLF program.25

             While the precise number of class members is not known at this time, it is beyond dispute

    that well more than the minimum number of people fit the class definition. Along with the named

    Plaintiffs, 22 people have contacted Plaintiffs’ counsel and provided declarations attesting that

    they also were harmed by Navient’s affirmative misrepresentations regarding their eligibility for

    the PSLF program.26 Ex. 10. Navient’s records reflect that more than 50 people have complained

    that Navient misrepresented to them that they qualified for the PSLF program. Ex. 1 at 175-203.

             It is thus known that: (1) of the estimated 32 million borrowers potentially eligible for

    PSLF, over 500,000 borrowers who believed they were on track for loan forgiveness were

    mistaken because they were in the wrong loan type or not on a qualifying payment plan, (2)

    Navient is the country’s largest student loan servicer and is the subject of numerous complaints

    about its conduct related to the PSLF program, and (3) a large number of people have

    independently come forward to complain Navient misled them regarding the eligibility of their

    loans for PSLF. The Court is entitled to make common sense assumptions from these facts to

    estimate that thousands and likely tens of thousands of members are in the Class.

             Likewise, while the precise number of members of the Florida Subclass and Colorado



    24“Staying on Track,” supra, at 12.
    25Id.
        at 13; see also id. at 31-32 (describing complaints of the same type at issue here).
    26Navient’s refusal to produce records and recordings related to the borrowers who have come forward with similar

    experiences is the subject of Plaintiffs’ third motion to compel, Doc. 93, which remains pending. If additional relevant
    evidence is produced as a result of that motion to compel, Plaintiffs will seek leave to supplement this motion.
                                                              12
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 14 of 27 PageID 998




    Subclass are not known at this time, common sense dictates that given the large number of

    estimated class members, numerosity exists as to the Florida Subclass and Colorado Subclass as

    well. Moreover, along with the three named Plaintiffs who are Florida residents and named

    Plaintiff who is a Colorado resident, of the complaints Navient acknowledges fit the class

    definition, Ex. 1 at 175-203, at least five come from Florida residents and at least two come from

    Colorado residents. Ex. 26. Additionally, four of the borrowers who came forward after this case

    was filed and who have provided declarations are Florida residents. Therefore, the Class and

    Florida Subclass are so numerous as to make joinder of all members impracticable. The

    requirement of Rule 23(a)(1) has been met.

                    2. Questions of law and fact are common to Plaintiffs and the class.

            Under Rule 23(a)(2), the commonality requirement is satisfied if the named plaintiffs share

    at least one question of fact or law with the prospective class. The commonality requirement is a

    “low hurdle,” Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1356 (11th Cir. 2009), that “is satisfied

    where questions of law refer to standardized conduct by defendants toward members of the

    proposed class.” CV Reit, Inc. v. Levy, 144 F.R.D. 690, 696 (S.D. Fla. 1992). Where the class

    members’ factual circumstances are materially identical and the “questions of law raised by the

    plaintiff are applicable to each [class] member,” the commonality requirement is satisfied. Weiss v.

    York Hospital, 745 F.2d 786, 809 (3d Cir. 1984). “Not all factual or legal questions raised in the

    litigation need to be common, so long as at least one issue is common to all class members.” Fuller,

    197 F.R.D. at 700. A sufficient nexus is established between the class representatives and the class

    members “if the claim or defenses of the class and the class representatives arise from the same

    event or pattern or practice and are based on the same legal theory.” Id.

            The questions of law and fact in this case are undeniably common. Indeed, the class

                                                      13
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 15 of 27 PageID 999




    definition has been narrowly tailored to ensure that only those who have a closely similar factual

    situation, both to one another and to the class representatives, are included in the class. The subject

    of the action is Navient’s misrepresentations that borrowers’ student loans are eligible for PSLF.

    Borrowers were damaged by this conduct because they will be required to make additional student

    loan payments that they would not have been responsible for had Navient not affirmatively misled

    them that their loans qualified for the PSLF program. Plaintiffs’ claims arise out of the same type

    of conduct and are based on the same legal theories as those of the putative Class members.

    Plaintiffs assert common law causes of action on behalf of the Class for Breach of Fiduciary

    Duty,27 Negligence,28 Unjust Enrichment/Breach of Implied-in-Law Contract.29 While only one

    common question of law or fact is required, there are multiple questions of law and fact common

    to the proposed Class and Subclasses, including:

    x   Whether Navient owes a fiduciary duty to the federal student loan borrowers whose loans it
        services?


    27“The  elements of a claim for a breach of fiduciary duty are: (1) a fiduciary relationship between the plaintiff and
    defendant, (2) the defendant must have breached his or her fiduciary duty to the plaintiff, and (3) the
    defendant’s breach must result in injury to the plaintiff or benefit to the defendant.” 37 C.J.S. Fraud § 15; see also, e.g.,
    Hepp v. Paul Revere Life Ins. Co., 120 F. Supp. 3d 1328, 1341 (M.D. Fla. 2015) (“The elements of a cause of action
    for breach of fiduciary duty are: (1) the existence of a fiduciary duty, (2) breach of that duty, and (3) damages flowing
    from the breach.”).
    28“The essential elements for an action in negligence are that the defendant was under a duty to protect the plaintiff

    from injury, that the defendant breached that duty, that the plaintiff suffered actual injury or loss, and that the loss or
    injury proximately resulted from the defendant's breach of the duty.” 65 C.J.S. Negligence § 20. Chang v. JPMorgan
    Chase Bank, N.A., 845 F.3d 1087, 1094 (11th Cir. 2017) (“Under Florida law, ‘[t]o maintain an action for negligence,
    a plaintiff must establish that the defendant owed a duty, that the defendant breached that duty, and that this breach
    caused the plaintiff damages.’”)(quoting Fla. Dep’t of Corr. v. Abril, 969 So.2d 201, 204 (Fla. 2007)).
    29“Three elements must be established in order that a plaintiff may succeed in a claim based on unjust enrichment.

    These elements are: (1) a benefit conferred on the defendant by the plaintiff; (2) an appreciation or knowledge by the
    defendant of the benefit; and (3) the acceptance or retention by the defendant of the benefit under such circumstances
    as to make it inequitable for the defendant to retain the benefit without payment of its value. 26 Williston on Contracts
    § 68:5 “Restitution independent of liability on contract—Unjust enrichment” (4th ed.). See also Duty Free World, Inc. v.
    Miami Perfume Junction, Inc., 253 So. 3d 689, 693 (Fla. 3d DCA 2018) (“The elements of a cause of action for unjust
    enrichment are: (1) plaintiff has conferred a benefit on the defendant, who has knowledge thereof; (2) defendant
    voluntarily accepts and retains the benefit conferred; and (3) the circumstances are such that it would be inequitable
    for the defendant to retain the benefit without first paying the value thereof to the plaintiff.”). As discussed in
    Plaintiffs’ response to Navient’s motion to dismiss, the elements of a claim for breach of contract implied-in-law are
    analogous to the elements of a claim for unjust enrichment, and these counts are pled in the alternative. Doc. 37 at
    18-19.
                                                                14
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 16 of 27 PageID 1000




     x   Whether Navient customer service representatives regularly and systematically made
         affirmative misrepresentations to borrowers that their federal student loans qualified for PSLF
         when in fact they did not?

     x   Whether making an affirmative misrepresentation to a federal student loan borrower regarding
         whether the borrower’s loan qualified for PSLF breached Navient’s fiduciary duty to the
         borrower?

     x   Whether Navient has a duty of care to the federal student loan borrowers whose loans it
         services to ensure it does not provide them with inaccurate information?

     x   Whether making an affirmative misrepresentation to a federal student loan borrower regarding
         whether the borrower’s loan qualified for PSLF breached Navient’s duty of care to the
         borrower?

     x   Whether there is a reasonably close connection between Navient making an affirmative
         misrepresentation to a federal student loan borrower that the borrower’s loan qualified for
         PSLF and the borrower having to make additional student loan payments, such that Navient’s
         affirmative misrepresentations constitute the proximate cause of the borrower’s damages?

     x   Whether being required to make additional student loan payments as a result of Navient’s
         affirmative misrepresentations constitutes actual damages?

     x   Whether federal student loan borrowers confer a benefit on Navient?

     x   Whether Navient has actual knowledge of the benefits federal student loan borrowers confer
         on Navient and voluntarily accepts and retains that benefit?

     x   Whether it would be inequitable to allow Navient to retain the benefits it has received from a
         federal student loan borrower when it has made affirmative misrepresentations to the
         borrower regarding whether the borrower’s loans qualify for PSLF?

              The Florida Subclass’s FCCPA claim30 likewise presents common issues, including

     whether Navient made false representations regarding the legal status of a debt, used false or

     deceptive means to collect a debt, or committed unfair, deceptive, or abusive acts in collecting a

     debt. The Colorado Subclass’s CCPA claim31 also presents common issues, including whether


     30The FCCPA claim is asserted under Fla. Stat. 559.72(9), which prohibits asserting the existence of a legal right that
     does not exist in collecting a debt. Doc. 19 at 22-24.
     31The CCPA claim is asserted under Colo. Stat. 6-1-105, which prohibits engaging in deceptive trade practices. Doc.


                                                               15
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 17 of 27 PageID 1001




     Navient has engaged in deceptive trade practices.

              As required to satisfy the commonality requirement, the above common factual and legal

     questions listed above are “capable of classwide resolution,” meaning that determination of any

     one of these questions “will resolve an issue that is central to the validity of each one of the claims

     in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). The commonality

     requirement is satisfied.

                     3. Plaintiffs’ claims are typical of those presented by the class.

              Rule 23(a)(3)’s typicality requirement is satisfied if a class representative is a member of

     the class, possesses the same interests, and suffers the same injury as the class members. East Tex.

     Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403 (1977). “The commonality and typicality

     requirements of Rule 23(a) tend to merge. Both serve as guideposts for determining whether under

     the particular circumstances maintenance of a class action is economical and whether the named

     plaintiff’s claim and the class claims are so interrelated that the interests of the class members will

     be fairly and adequately protected in their absence.” General Telephone Co. of Southwest v. Falcon, 457

     U.S. 147, 157-158, n. 13 (1982). Typicality does not require identical claims or defenses and factual

     variations will normally not render a class representative’s claims atypical. See, e.g. Boggs v. Divested

     Atomic Corp., 141 F.R.D. 58, 65 (S.D. Ohio 1991). As long as the claims of the class representativse

     “are reasonably co-extensive with those of absent class members; they need not be substantially

     identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).

              Here, the claims of the named Plaintiffs and all proposed class members are based on

     conduct of the same nature. All allege they were harmed by affirmative misrepresentations from

     Navient that their federal student loans were eligible for the PSLF program when they were not


     19 at 27-28.
                                                        16
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 18 of 27 PageID 1002




     in fact eligible for that program. The claims of Plaintiff and all proposed class and subclass

     members are based on the same legal theories: that Navient’s affirmative misrepresentations were

     a breach of Navient’s fiduciary duty to them, were negligent, and were unjust enrichment and/or

     a breach of an implied-in-law contract. Accordingly, Rule 23(a)(3)’s typicality requirement is met.

                     4. Plaintiffs will fairly and adequately protect the interests of the class.

             The Plaintiffs and their counsel are adequate representatives of the proposed class. The

     adequacy requirement encompasses two questions: (1) whether the named plaintiffs and counsel

     “have any conflicts of interest with other class members”; and (2) whether the named plaintiffs

     and counsel will “prosecute the action vigorously on behalf of the class.” Hanlon, 150 F.3d at 1020.

     Stated another way, class representatives must not possess interests that are antagonistic to

     interests of the class and the representatives’ counsel must be qualified, experienced, and generally

     able to conduct the proposed litigation. CV Reit, 144 F.R.D. at 698.

             The first portion of the adequacy requirement is satisfied here because there is no conflict

     of interest between the named Plaintiffs and the members of the class. As the Fifth Circuit

     explained in In re Corrugated Container Antitrust Litig., 643 F.2d 195 (5th Cir. 1981), “so long as all

     class members are united in asserting a common right, such as achieving the maximum possible

     recovery for the class,” the interests of the class are not antagonistic for representation purposes.

     Id. at 208. Here, the named Plaintiffs’ claims are typical of and held in common with the claims of

     all members of the Class and Subclasses. The interests of the Plaintiff and the class members are

     the same: to obtain a determination that Navient breached its fiduciary duty to them, was negligent,

     and was unjustly enriched and/or breached an implied-in-law contract.

             The second part of the adequacy test is also satisfied here. For this prong, courts generally

     look to the skill and experience of plaintiff’s counsel rather than the personal qualifications of the

                                                       17
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 19 of 27 PageID 1003




     named plaintiffs. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 626 n. 20 (1997); Horton v. Goose Creek

     Indep. Sch. Dist., 690 F.2d 470, 484 (5th Cir. 1982). The Declarations of Plaintiffs’ Counsel are

     attached to this motion as Exhibits 17 and 18. They demonstrate Plaintiffs’ Counsel will adequately

     represent the class. The class will be represented by a team of experienced litigators with a

     successful track record in consumer class actions and consumer protection litigation. The Kynes

     Markman & Felman law firm has extensive class action litigation experience. Ex. 17. Courts in the

     Middle District have previously found the Kynes, Markman & Felman law firm to be adequate in

     the context of consumer protection class actions. Herman, 320 F.R.D. at 295; Belcher v. Ocwen Loan

     Servicing, LLC, 2018 WL 1701963, at *10 (M.D. Fla. Mar. 9, 2018), report and recommendation adopted

     in part, 2018 WL 1701964 (M.D. Fla. Apr. 2, 2018), appeal denied, 2018 WL 3198552 (11th Cir. June

     29, 2018); Lapointe v. Bank of America, 2016 WL 8729824, at *4 (M.D. Fla. April 26, 2016); Gaalswijk-

     Knetzke v. Receivables Mgmt. Servs. Corp., 2008 WL 3850657, at *3 (M.D. Fla. Aug. 14, 2008). The

     members of the Centrone & Shrader law firm also have significant litigation experience, and in

     particular, have extensive experience in litigating consumer claims, Ex. 18, and have also been

     found to be adequate to litigate consumer class actions. In re Kruzell, Case No. 8:15-bk-04984-

     CED, Doc. 50 (Bankr. M.D. Fla. Mar. 7, 2018); Lapointe, 2016 WL 8729824, at *4. Additionally,

     Plaintiffs’ Counsel have co-counseled with an attorney with extensive expertise in the area of

     student loans. See Ex. 19. Plaintiffs’ Counsel will provide adequate representation.

             Further, the Plaintiffs will fairly and adequately protect the interests of the class. Class

     representatives are inadequate only if they have “so little knowledge of and involvement in the

     class action that [they] would be unable or unwilling to protect the interests of the class against

     the possibly competing interests of the attorneys.” Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp.,

     222 F.3d 52, 61 (2d Cir. 2000). The named Plaintiffs have demonstrated that they understand their

                                                       18
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 20 of 27 PageID 1004




     obligations, including that they must act for the benefit of the class and make decisions on behalf

     of the class. Ex. 6-9. They are committed to the prosecution of this action, have participated in

     discovery, and appeared for depositions. They have obtained qualified counsel to prosecute their

     rights and those of the class. Rule 23(a)(4)’s adequacy of representation requirement is satisfied.

             B.      The proposed Class and Subclasses satisfy Rule 23(b)(3).

             In addition to satisfying the requirements of Rule 23(a), the proposed Class and Subclasses

     must be maintainable under one of the provisions of Rule 23(b). Plaintiffs seek certification

     pursuant to Rule 23(b)(3), which requires that: (1) “the questions of law or fact common to class

     members predominate over any questions affecting only individual members” (“predominance”);

     and (2) “a class action is superior to other available methods for fairly and efficiently adjudicating

     the controversy” (“superiority”). Both criteria are met in this case.

                     1.      Common questions of law and fact predominate.

             While the commonality prong “requires that class members share a single common issue,”

     the predominance requirement mandates “that common issues predominate over issues affecting

     only individuals.” In re Warfarin Sodium Antitrust Litig., 212 F.R.D. 231, 247 (D. Del. 2002). “The

     predominance requirement is satisfied unless it is clear that individual issues will overwhelm the

     common questions and render the class action valueless.” Bradberry v. John Hancock Mut. Life Ins.

     Co., 217 F.R.D. 408, 414 (W.D. Tenn. 2003). The fact that some class members may be subject to

     individual defenses does not preclude a finding of predominance. Kalkstein, 304 F.R.D. at 122. The

     predominance test does not require that common issues be dispositive of the action or

     determinative of the liability issues. Instead, courts should inquire into “whether proposed classes

     are sufficiently cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at 623. To

     satisfy the predominance test, “common issues must constitute a significant part of the individual

                                                      19
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 21 of 27 PageID 1005




     cases.” Jenkins v. Raymark Indus. Inc., 782 F.2d 468, 472 (5th Cir. 1986). “In determining whether

     the predominance standard is met, courts focus on the issue of liability, and if the liability issue is

     common to the class, common questions are held to predominate over individual ones.” In re

     Kirschner Medical Corp. Sec. Litig., 139 F.R.D. 74, 80 (D. Md. 1991).

             The common issues of law and fact predominate. The claims here focus on Navient’s

     pattern of falsely informing borrowers their loans qualify for PSLF. Plaintiff and the class seek to

     remedy a common legal grievance arising from those common facts. With respect to all class

     members, Navient’s liability will hinge primarily on the same questions regarding whether its

     communications violated its obligations to student loan borrowers. The crucial facts that relate to

     how each consumer was injured are the same. The legal theories applicable to each class member

     are also largely the same. All the class members share an interest in recovering damages.

             While some courts have declined to certify cases involving oral misrepresentations, the

     Eleventh Circuit held that common issues predominated on a class RICO claim based on

     misrepresentations to “almost all doctors” by a group of HMOs, stating that “while the defendants

     engaged in a variety of specific communications with physicians, they all conveyed essentially the

     same message – that the defendants would honestly pay physicians the amounts to which they

     were entitled.” Klay v. Humana, Inc., 382 F.3d 1241, 1258 (11th Cir. 2004), abrogated in part on other

     grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008). The Eleventh Circuit also

     reversed an order denying class certification based on a holding that because “the claims involved

     primarily oral representations,” individualized issues would predominate. Kirkpatrick v. J.C. Bradford

     & Co., 827 F.2d 718, 724 (11th Cir. 1987). It held common issues predominated because the “oral

     representations to the named plaintiffs” did not vary “materially from the misleading information

     alleged to have been disseminated generally as a result of the defendants’ common schemes.” Id.

                                                       20
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 22 of 27 PageID 1006




     Similarly, the Ninth Circuit rejected “a ‘talismanic rule that a class action may not be maintained

     where a fraud is consummated principally through oral misrepresentations, unless those

     representations are all but identical,’” stating that “such a strict standard overlooks the design and

     intent of Rule 23.” In re First All. Mortg. Co., 471 F.3d 977, 991 (9th Cir. 2006) (quoting In re

     American Cont’l Corp./Lincoln Savings & Loan Securities Litigation, 140 F.R.D. 425, 430

     (D.Ariz.1992)).32 Here, Plaintiffs and the members of the class were subject to the same common

     misrepresentation: that their loans qualified for the PSLF program, when in fact they did not. The

     issues presented by this uniform set of facts is common, not individualized.

              Nor do individualized issues predominate as to Plaintiffs’ unjust enrichment claim. While

     the Eleventh Circuit has held that unjust enrichment claims are generally not suited to class

     resolution, Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1274 (11th Cir. 2009), this case falls within

     an exception to that rule. That is, unjust enrichment claims may be decided on a class basis where

     a defendant’s conduct was uniform as to the members of the class. James D. Hinson Elec. Contracting

     Co., Inc. v. BellSouth Telecomm., Inc., 275 F.R.D. 638, 647 (M.D. Fla. 2011); Cty. of Monroe, Florida v.

     Priceline.com, Inc., 265 F.R.D. 659, 671 (S.D. Fla. 2010). Again here, the repeated similar conduct as

     to the Plaintiffs and the members of the class means common issues related to their unjust

     enrichment claims predominate.

              Questions of law or fact common to the members of the class will thus predominate over

     questions affecting only individual members.

                       2.        A class action is superior to other methods of adjudication.




     32Seealso Roberts v. C.R. England, Inc., 318 F.R.D. 457, 520 (D. Utah 2017), appeal denied, 2017 WL 3611971 (10th Cir.
     Mar. 27, 2017) (individualized issues relating to written and oral misrepresentations did not predominate where “key
     representations forming the basis of potential liability [did] not materially vary”).

                                                              21
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 23 of 27 PageID 1007




             Further, a class action is the superior method by which to adjudicate this controversy.

     “The superiority requirement asks the courts to balance, in terms of fairness and efficiency, the

     merits of a class action against those of alternative available methods of adjudication.” O’Keefe v.

     Mercedes-Benz USA, LLC, 214 F.R.D. 266, 293 (E.D. Pa. 2003). Rule 23(b)(3) identifies four factors

     the Court must consider in determining superiority:

             (A) the class members' interests in individually controlling the prosecution or
             defense of separate actions; (B) the extent and nature of any litigation concerning
             the controversy already begun by or against class members; (C) the desirability or
             undesirability of concentrating the litigation of the claims in the particular forum;
             and (D) the likely difficulties in managing a class action.

     These factors support a finding of superiority here.

             As to the first factor, the interests of the class members would not be furthered by their

     having to undertake individual duplicative actions. To the contrary, class certification is in the best

     interest of the class and subclasses due, among other things, to the expense of litigating thousands

     or tens of thousands of individual claims. As the Supreme Court has held, where it is economically

     infeasible for numerous individuals to bring separate lawsuits, concerns of fairness and efficiency

     make a class action superior. Amchem, 521 U.S. at 617; Deposit Guar. Nat’l Bank, Jackson, Miss., v.

     Roper, 445 U.S. 326, 339 (1980). The damages at stake in this matter are for most class members

     in the thousands of dollars, see, e.g., Ex. 10, a range that supports class certification. See, e.g., Joint

     Equity Comm. of Inv'rs of Real Estate Partners, Inc. v. Coldwell Banker Real Estate Corp., 281 F.R.D. 422,

     436 (C.D. Cal. 2012). Moreover, in evaluating this factor, the Court may take into account that the

     class includes persons with limited resources. Roberts, 318 F.R.D. at 524. The members of the class

     are employed in public service, and some struggle to even make their student loan payments. Many

     are likely to have difficulty hiring counsel and devoting the time and costs involved in litigation,

     relative to the amounts at stake. Finally, the Court should consider that the defendant is a

                                                         22
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 24 of 27 PageID 1008




     “corporate behemoth[] with a demonstrated willingness and proclivity for drawing out legal

     proceedings for as long as humanly possible and burying [its] opponents in paperwork and filings,”

     Dickens v. GC Services Ltd. Pship, 706 Fed. Appx. 529, 538 (11th Cir. 2017) (quoting Klay, 382 F.3d

     at 1271) – as Navient’s conduct in this litigation has proven it to be.

             The second factor, the nature and extent of any existing litigation, also weighs in favor of

     finding superiority. The focus of this inquiry is whether there is so much litigation in progress that

     certifying a class would be unproductive. Central Wesleyan Coll. v. W.R. Grace & Co., 143 F.R.D.

     628, 640 (D.S.C. 1992). Plaintiffs’ Counsel are aware of one other class action case asserting claims

     similar to the claims at issue here, Hyland et al. v. Navient Corp. et al, Case No. 1:18-cv-09031

     (S.D.N.Y); see Ex. 16, which was recently filed. Plaintiffs do not anticipate that the pendency of

     Hyland, which is behind the schedule of this case, will affect the litigation of this case.

             Third, “[c]oncentrating the litigation in this forum will achieve the primary objective of

     class actions – namely, achieving economies of time, effort, and expense, assuring uniformity and

     avoiding repetitive actions.” Fabricant v. Sears Roebuck, 202 F.R.D. 310, 318 (S.D. Fla. 2001).

     Defendant’s liability in this case will turn primarily on common issues. It makes sense to resolve

     those issues in a single forum rather than requiring numerous courts to resolve the same issues.

     Further, uniting the class members’ claims in a single case will ensure that all class members who

     are entitled to relief receive it, when the vast majority would otherwise be left uncompensated.

             Finally, Plaintiffs anticipate no difficulties in the management of this litigation beyond

     those encountered in similar class actions involving corporate wrongdoing. As discussed above,

     Navient has engaged in a pattern of similar behavior with respect to all members of the Class and

     the issues of law and fact presented by this case are overwhelmingly common. A class action is

     superior to any other method of resolving this litigation.

                                                       23
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 25 of 27 PageID 1009




             C.      The Class is ascertainable.

             The Eleventh Circuit has stated that “a plaintiff class should not be certified unless

     membership therein is ‘adequately defined and clearly ascertainable.’” Ocwen Loan Servicing, LLC v.

     Belcher, 2018 WL 3198552, at *3 (11th Cir. June 29, 2018) (quoting Carriuolo v. Gen. Motors Co., 823

     F.3d 977, 984 (11th Cir. 2016)). While there is a split in the circuits regarding whether “a plaintiff

     must demonstrate an ‘administratively feasible’ method for determining class membership,” the

     Eleventh Circuit has not yet weighed in on this split, id.; the Court need not resolve it here because

     the proposed Class and Subclasses are ascertainable under any version of this standard. Each of

     the elements of the proposed class definition is an objective factor capable of being determined.

             For example, whether a potential class member had federal student loans serviced by

     Navient and the state of the class members’ residence are a matter of record with both Navient

     and the DOE. Class members’ qualifying employment may be established through the DOE’s

     response to a potential class member’s employment certification form; such a response would also

     establish whether payments the borrower made were ineligible for PSLF because the borrower

     was in the wrong loan type or payment plan.

             The most difficult criterion to establish will be that the borrower received affirmative

     misrepresentations from Navient; that factor, however, remains administratively feasible to

     establish. For example, in Belcher, the district court approved a process by which potential class

     members could establish that they received deceptive communications from a mortgage servicer

     by self-identifying, following which the servicer could review its own records to challenge class

     members’ self-identification. 2018 WL 3198552, at *4. Here, Navient maintains a customer history

     that memorializes all of Navient’s interactions with a borrower, all telephone conversations

     between customers and Navient customer service representatives are recorded, and those

                                                      24
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 26 of 27 PageID 1010




     recordings are maintained in perpetuity. Ex. 1 at 21, 50-51. Thus, the same process that was held

     in Belcher to be within the district court’s discretion, 2018 WL 3198552, at 4, would be feasible

     here. Accordingly, the Class and Subclasses are ascertainable.

                                              CONCLUSION

             For these reasons, the Plaintiff respectfully requests the Court certify this case as a class

     action pursuant to Rule 23(b)(3) on behalf of the Class defined above and certify the Florida

     Subclass and Colorado Subclass as defined above, appoint the Plaintiffs as class representatives

     and appoint Plaintiffs Daniel, Cottrill, and Padgett as class representatives of the Florida Subclass

     and appoint Plaintiff Lareina as class representative of the Colorado Subclass, and appoint

     Plaintiffs’ Counsel as counsel to the Class and Subclasses.



                                             Respectfully submitted


                                             /s/ Katherine Earle Yanes
                                             Katherine Earle Yanes (FBN 0159727)
                                             kyanes@kmf-law.com
                                             Brandon K. Breslow (FBN 0123755)
                                             bbreslow@kmf-law.com
                                             KYNES, MARKMAN & FELMAN, P.A.
                                             Post Office Box 3396
                                             Tampa, Florida 33601-3396
                                             Telephone:       (813) 229-1118
                                             Facsimile:       (813) 221-6750
                                             Co-Counsel for Plaintiffs




                                                      25
Case 8:17-cv-02503-SCB-JSS Document 111 Filed 12/14/18 Page 27 of 27 PageID 1011




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of this motion was furnished to all

     counsel of record listed below by the CM/ECF System, on December 14, 2018:

                                           Ashley Rector
                                        Dayle M. Van Hoose
                                       arector@sessions.legal
                                     dvanhoose@sessions.legal

                                          Gus M. Centrone
                                          Brian L. Shrader
                                      Centrone & Shrader, LLC
                                  gcentrone@centroneshrader.com
                                   bshrader@centroneshrader.com


                                        /s/ Katherine Earle Yanes
                                        Katherine Earle Yanes




                                                26
